Citation Nr: 0501929	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  97-21 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had active service from July 1973 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision, issued 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO) in Atlanta, Georgia.  


FINDING OF FACT

There is no competent medical evidence that establishes that 
the veteran currently suffers from chronic bronchitis.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
April 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The April 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the June 
2004 supplemental statement of the case (SSOC).  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the April 2001 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

Background.   The veteran's service records reveal treatment 
for allergies, sinusitis, chronic rhinitis, and acute 
bronchitis during service.  However there does not appear to 
be any diagnosis of chronic bronchitis.  Chest x-rays and 
pulmonary function tests (PFTs) during service were within 
normal limits.

In a July 1976 clinical entry, the veteran reported a 16-year 
history of allergic rhinitis symptoms.  A June 1981 chest x-
rays revealed no significant abnormalities.  The impression 
was right maxillary and ethmoid sinusitis.  
 
In the July 1996 retirement examination, the veteran reported 
a history of chronic or frequent colds, sinusitis, hay fever, 
shortness of breath, pain and pressure in the chest.  The 
examiner noted seasonal allergies and recurrent bronchitis.  
A respiratory evaluation was performed and the flow and 
volume was within normal limits.  No respiratory disability 
was identified at the time of the veteran's retirement.  The 
veteran's lungs were noted to be normal.  

In a July 1997 VA examination, the examiner noted the veteran 
smoked 70 packs of cigarettes a year.  He complained of 
bronchitis since 1997 with periodic shortness of breath 
(SOB), chest tightness and coughs.  During flare-ups his 
walking was limited to less than 2 blocks, unless treated 
with medications.  The veteran denied SOB related to 
bronchitis along with chest pain or easy fatigability.  He 
reported seasonal allergies all his life with 1 or 2 
infections treated with antibiotics that he recalled.  He had 
rhinitis in the spring and fall for which he used an over the 
counter antihistamine.  His lungs revealed diffuse expiratory 
and inspiratory wheezes.  The diagnoses were emphysema, and 
seasonal allergic rhinitis.  

In a February 2002 VA examination, the veteran reported 
chronic bronchitis since 1992.  He also reported chronic 
rhinitis since 1982, which interfered with his breathing 
through his nose.  He denied any nasal discharge.  He had 
allergy attacks with the change of seasons, but was able to 
function normally between attacks.  He had sinus problems as 
well as headaches.  He did not use a respirator.  He had been 
treated for his respiratory disorder with an Albuterol 
inhaler.  The results were good with no side effects.  The 
respiratory condition required bed rest and treatment by a 
physician 2 to 3 times a year.  Each attack lasted about 2 
weeks.  The examiner noted no weight changes, and no blood in 
the sputum.  The veteran denied coughing blood, loss of 
appetite, or asthma.  He admitted to SOB and a chronic cough.

A radiological evaluation noted mild opacification of the 
maxillary sinuses, bilaterally without airflow levels.  This 
represented chronic maxillary sinusitis.  Chest x-rays were 
normal.  A pulmonary functions test (PFT) revealed an FEV of 
91 percent, and an FEV1/FVC of 99 percent.  This indicated a 
normal study.  The examiner's impression was that there was 
no objective findings of chronic bronchitis and that there 
was no objective data to support the diagnosis.

Analysis.  Service connection may be established by a showing 
that the veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R.§ 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the service medical records and the VA 
examination reports, as well as the other evidence discussed 
above, the record does not indicate that the appellant 
currently has chronic bronchitis - the initial prong of a 
successful claim of service connection.

The law is well settled that entitlement for service-related 
diseases and injuries must be based upon evidence indicating 
that an underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  As there is no current diagnosis of chronic 
bronchitis, the claim must be denied.


ORDER

Service connection for chronic bronchitis is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


